UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 08/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. August 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.8% Rate (%) Date Amount ($) Value ($) Alabama1.7% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,193,650 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty) 5.00 1/1/17 6,310,000 6,990,344 Huntsville Health Care Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/13 1,600,000 1,681,728 Alaska.7% Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/11 2,560,000 2,749,952 Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/12 1,620,000 1,775,034 Northern Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.20 6/1/10 970,000 a 1,004,192 Arizona1.9% Arizona Transportation Board, Highway Revenue 5.00 7/1/21 10,990,000 12,011,630 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 3,260,000 2,962,297 California7.5% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.13 3/1/18 700,000 695,009 Arcadia Unified School District, GO (Insured; FSA) 0.00 8/1/20 1,635,000 b 945,847 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 6,000,000 6,564,480 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,709,370 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/24 2,500,000 2,715,975 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 3,000,000 3,354,540 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,075,300 California Housing Finance Agency, Home Mortgage Revenue 4.55 8/1/21 5,000,000 4,343,200 California Housing Finance Agency, Home Mortgage Revenue 4.60 8/1/21 3,900,000 3,483,519 California Housing Finance Agency, Home Mortgage Revenue 4.95 8/1/23 3,000,000 2,656,140 California Housing Finance Agency, Home Mortgage Revenue 4.70 8/1/26 3,000,000 2,501,190 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 2,949,045 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 2,943,153 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 b 5,127,513 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 b 1,058,370 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/19 2,000,000 1,978,580 Rancho Mirage Joint Powers Financing Authority, COP (Eisenhower Medical Center) (Insured; National Public Finance Guarantee Corp.) 4.88 7/1/22 2,890,000 2,652,615 Sacramento City Unified School District, GO (Insured; FSA) 0.00 7/1/23 5,065,000 b 2,246,226 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 2,050,000 1,831,470 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,034,200 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,734,025 Colorado2.4% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 5,977,894 Colorado Springs School District Number 11, GO Improvement Bonds 6.50 12/1/10 2,000,000 2,141,180 Colorado Springs School District Number 11, GO Improvement Bonds 6.50 12/1/11 2,040,000 2,280,373 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/11 7,000,000 7,293,440 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 b 1,693,860 Connecticut.1% Mashantucket Western Pequot Tribe, Special Revenue 5.60 9/1/09 1,000,000 c 1,000,000 District of Columbia2.2% District of Columbia, GO (Insured; National Public Finance Guarantee Corp.) 6.00 6/1/12 3,280,000 3,608,754 District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; FSA) 5.25 7/15/18 2,000,000 2,141,260 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 d 2,750,575 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/21 2,545,000 2,597,681 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/22 2,660,000 2,699,980 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,059,133 Florida16.3% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,418,510 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/23 1,260,000 1,288,413 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program - Florida Universities) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 4,285,000 4,193,944 Collier County, Gas Tax Revenue (Insured; AMBAC) 5.25 6/1/19 2,190,000 2,347,351 Collier County School Board, COP (Master Lease Program Agreement) (Insured; FSA) 5.25 2/15/20 3,500,000 3,792,915 Collier County School Board, COP (Master Lease Program Agreement) (Insured; FSA) 5.25 2/15/22 2,000,000 2,136,480 Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 10/1/11 2,115,000 2,312,901 Florida Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/18 9,330,000 9,539,552 Florida Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/18 2,500,000 2,627,450 Florida Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/19 3,675,000 3,752,212 Florida Department of Transportation, Turnpike Revenue 5.25 7/1/23 1,945,000 1,998,410 Florida Education System, University of Florida Housing Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 2,055,000 2,169,772 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/12 5,000,000 5,281,350 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 2,000,000 2,126,040 Florida Municipal Power Agency, Revenue (Stanton II Project) (Insured; AMBAC) 5.50 10/1/15 3,635,000 3,968,693 Florida Ports Financing Commission, Revenue (State Transportation Trust Fund - Intermodal Program) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 1,745,000 1,763,218 Florida Water Pollution Control Financing Corporation, Water PCR 5.25 1/15/21 2,545,000 2,820,853 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,319,957 Hillsborough County, Junior Lien Utility Revenue (Insured; AMBAC) 5.50 8/1/14 3,205,000 3,650,367 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/16 2,625,000 2,681,437 Indian River County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 2,265,000 2,444,071 Indian Trace Development District, Water Management Special Benefit Assessment Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/20 1,500,000 1,400,100 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/14 1,500,000 1,587,315 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/15 1,500,000 1,609,065 Jacksonville, Guaranteed Entitlement Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 10/1/16 3,080,000 3,269,081 Jacksonville, Sales Tax Revenue (River City Renaissance Project) (Insured; National Public Finance Guarantee Corp.) 5.13 10/1/18 2,500,000 2,501,875 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 3,465,000 c 3,248,437 Lee County, Transportation Facilities Revenue (Insured; AMBAC) 5.50 10/1/15 2,500,000 2,697,725 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/12 1,065,000 1,167,922 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,485,000 1,654,929 Miami-Dade County, Public Service Tax Revenue (UMSA Public Improvements) (Insured; AMBAC) 5.50 4/1/16 2,190,000 2,294,616 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,419,961 Miami-Dade County, Water and Sewer System Revenue (Insured; FSA) 5.25 10/1/17 5,000,000 5,694,300 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.25 10/1/17 5,000,000 5,289,450 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/15 5,000,000 5,268,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; National Public Finance Guarantee Corp.) 6.25 10/1/11 1,770,000 1,938,150 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,668,575 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 e 1,799,670 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.38 8/1/14 4,000,000 4,389,920 Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 580,000 608,153 Polk County, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/18 2,000,000 2,064,340 Sarasota County School Board, COP (Master Lease Program Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,088,660 Seminole County, Water and Sewer Revenue 5.00 10/1/21 1,050,000 1,115,373 Seminole County, Water and Sewer Revenue 5.00 10/1/22 4,530,000 4,773,578 Volusia County School Board, Sales Tax Revenue (Insured; FSA) 5.38 10/1/15 4,000,000 4,323,920 Georgia4.5% Athens Housing Authority, Student Housing LR (UGAREF East Campus Housing, LLC Project) (Insured; AMBAC) 5.25 12/1/15 2,560,000 2,744,858 Athens Housing Authority, Student Housing LR (UGAREF East Campus Housing, LLC Project) (Insured; AMBAC) 5.25 12/1/16 2,700,000 2,868,831 Atlanta, Water and Wastewater Revenue 6.00 11/1/20 3,000,000 3,231,630 Atlanta, Water and Wastewater Revenue (Insured; FSA) 5.25 11/1/15 5,000,000 5,512,650 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 4,698,360 Georgia, GO 5.00 7/1/24 10,000,000 11,138,900 Municipal Electric Authority of Georgia, Combustion Turbine Project Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 11/1/16 5,000,000 5,313,900 Hawaii.2% Kuakini Health System, Special Purpose Revenue 5.50 7/1/12 1,630,000 1,636,210 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 1,450,000 1,573,975 Illinois2.3% Chicago O'Hare International Airport, General Airport Third Lien Revenue (Insured; CIFG) 5.50 1/1/15 6,450,000 6,999,282 Chicago Park District, GO Limited Tax Park (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/20 1,300,000 1,369,914 Cook County Community High School District Number 219, GO (Insured; FSA) 5.00 12/1/24 2,020,000 2,172,692 Illinois Health Facilities Authority, Revenue (The Passavant Memorial Area Hospital Association Project) (Prerefunded) 5.65 10/1/10 4,850,000 a 5,148,808 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 0/5.55 6/15/21 2,500,000 f 2,402,175 Indiana.1% Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 5/1/13 1,000,000 1,074,570 Kansas2.3% Burlington, EIR (Kansas City Power and Light Company Project) (Insured; XLCA) 5.00 4/1/11 5,000,000 5,085,050 Wyandotte County/Kansas City Unified Government, Tax-Exempt Sales Tax Special Obligation Revenue (Redevelopment Project Area B) 4.75 12/1/16 3,110,000 3,104,122 Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/18 9,130,000 10,409,387 Kentucky1.5% Ashland, PCR (Ashland Inc. Project) 5.70 11/1/09 4,000,000 4,032,400 Kentucky Asset/Liability Commission, Project Notes (Federal Highway Trust Fund) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/18 5,000,000 5,712,000 Kentucky Municipal Power Agency, Power System Revenue (Praire State Project) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/19 2,000,000 2,177,280 Maine.4% Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 3,600,000 3,575,736 Maryland.3% Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.25 1/1/22 1,000,000 981,250 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.25 1/1/23 1,250,000 1,210,325 Massachusetts1.3% Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.60 1/1/22 6,000,000 5,497,380 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 6.13 1/1/22 5,000,000 5,222,850 Michigan3.0% Detroit, Sewage Disposal System Senior Lien Revenue 6.50 7/1/24 3,000,000 3,323,820 Detroit, Water Supply System Revenue (Insured; FSA) 5.00 7/1/22 5,000,000 5,160,200 Detroit Local Development Finance Authority, Tax Increment Revenue 5.20 5/1/10 1,855,000 1,467,249 Dickinson County Economic Development Corporation, EIR (International Paper Company Project) 5.75 6/1/16 2,000,000 1,983,840 Michigan Building Authority, Revenue (State Police Communications System) 5.25 10/1/13 1,945,000 2,225,761 Michigan Hospital Finance Authority, Revenue (Oakwood Obligation Group) 5.50 11/1/11 3,500,000 3,579,660 Michigan Hospital Finance Authority, Revenue (Sparrow Obligation Group) 5.25 11/15/11 2,500,000 2,608,725 Michigan Hospital Finance Authority, Revenue (Sparrow Obligation Group) (Prerefunded) 5.75 11/15/11 3,250,000 a 3,623,360 Minnesota2.1% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,073,250 Minnesota Public Facilities Authority, Clean Water Revenue 5.00 3/1/20 7,500,000 8,450,850 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.00 11/15/17 2,900,000 2,556,321 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.75 11/15/21 1,000,000 895,320 Mississippi.5% Mississippi Development Bank, Special Obligation Revenue (Madison County Highway Construction Project) (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/22 3,875,000 4,097,347 Missouri.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6.00 6/1/20 3,160,000 3,281,439 Nevada1.3% Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,074,542 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 4,992,700 New Hampshire.5% New Hampshire Higher Educational and Health Facilities Authority, HR (The Cheshire Medical Center Issue) 5.13 7/1/18 3,795,000 3,807,789 New Jersey2.9% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 3,000,000 2,675,550 Casino Reinvestment Development Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/19 5,000,000 5,053,200 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 3,300,000 3,292,410 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/16 1,000,000 1,000,640 New Jersey Educational Facilities Authority, Revenue (Rider University Issue) (Insured; Radian) 5.00 7/1/10 1,880,000 1,910,174 New Jersey Educational Facilities Authority, Revenue (Rider University Issue) (Insured; Radian) 5.00 7/1/11 1,970,000 2,024,057 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 2,125,000 2,203,370 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 5.88 6/1/21 5,000,000 5,314,200 New Mexico1.6% Jicarilla, Apache Nation Revenue 5.00 9/1/11 1,500,000 1,546,680 Jicarilla, Apache Nation Revenue 5.00 9/1/13 2,905,000 3,085,720 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 8,197,500 New York5.4% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 0.86 9/1/15 3,000,000 g 2,486,850 New York City, GO 5.00 8/1/18 5,000,000 5,469,600 New York City, GO 5.00 4/1/20 2,500,000 2,657,325 New York City, GO 5.00 4/1/22 4,810,000 5,048,384 New York State Dormitory Authority, Mortgage HR (The Long Island College Hospital) (Insured; FHA) 6.00 8/15/15 3,440,000 3,738,179 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 5.25 7/1/24 900,000 847,710 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,500,000 2,849,800 New York State Local Government Assistance Corporation, GO 5.25 4/1/16 3,425,000 3,914,261 New York State Thruway Authority, Local Highway and Bridge Service Contract Revenue Bonds 5.50 4/1/12 3,950,000 4,348,318 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,502,500 New York State Urban Development Corporation, Corporate Purpose Subordinate Lien 5.13 7/1/19 2,000,000 2,137,300 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, L.P. Facility) 5.45 11/15/12 2,000,000 1,950,860 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 2,860,000 2,383,696 North Carolina2.5% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.13 1/1/14 3,000,000 3,195,750 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/21 1,200,000 1,397,088 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 4.75 10/1/13 1,000,000 958,580 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,132,412 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; FSA) 5.25 1/1/16 2,540,000 2,707,411 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; FSA) 5.25 1/1/17 10,000,000 10,581,100 Ohio2.9% Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/17 5,000,000 5,572,700 Franklin County Convention Facilities Authority, Tax and Lease Revenue Anticipation Bonds 5.00 12/1/23 2,075,000 2,270,112 Knox County, Hospital Facilities Revenue (Knox Community Hospital) (Insured; Radian) 5.00 6/1/12 1,155,000 1,162,311 Ohio, Major New State Infrastructure Project Revenue 5.75 6/15/19 2,000,000 2,343,600 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; CIFG) (Prerefunded) 5.25 5/1/16 3,230,000 a 3,779,132 Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5.00 5/1/22 4,030,000 4,064,739 Ross County, Hospital Facilities Revenue (Adena Health System) 5.75 12/1/22 3,835,000 4,016,664 Oregon.8% Washington County Unified Sewerage Agency, Senior Lien Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/12 5,670,000 6,317,401 Pennsylvania6.0% Allegheny County, Airport Revenue (Pittsburgh International Airport) (Insured; National Public Finance Guarantee Corp.) 5.75 1/1/11 5,000,000 5,158,900 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,031,440 Allegheny County Industrial Development Authority, PCR (Duquesne Light Company Project) (Insured; AMBAC) 4.05 9/1/11 2,000,000 2,033,580 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 895,000 791,359 Delaware River Joint Toll Bridge Commission, Bridge Revenue 5.25 7/1/13 2,500,000 2,737,275 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,714,758 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 1,942,443 Harrisburg Authority, Resource Recovery Facility Revenue 0.00 12/15/10 1,420,000 b,c 1,339,742 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital) (Insured; AMBAC) 6.10 6/1/12 5,000,000 5,349,200 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.25 1/15/15 3,660,000 3,930,877 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,509,160 Philadelphia, GO (Insured; XLCA) 5.25 2/15/13 5,535,000 5,817,396 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 2,580,000 2,335,055 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.00 12/1/12 525,000 554,447 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.00 12/1/11 1,475,000 a 1,651,233 Rhode Island.5% Rhode Island Health and Educational Building Corporation, Health Facilities Revenue (Saint Antoine Residence Issue) (LOC; Allied Irish Banks) 5.50 11/15/09 735,000 740,851 Rhode Island Student Loan Authority, Student Loan Program Revenue (Insured; AMBAC) 4.80 12/1/21 3,600,000 3,246,660 South Carolina3.1% Berkeley County School District, Installment Purchase Revenue (Securing Assets for Education) 5.25 12/1/21 9,395,000 9,677,320 Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 5.25 12/1/21 5,000,000 5,298,600 Dorchester County School District Number 2, Installment Purchase Revenue (Growth Remedy Opportunity Without Tax Hike) 5.25 12/1/21 5,000,000 5,253,350 Hilton Head Island Public Facilities Corporation, COP (Insured; AMBAC) 5.00 3/1/13 1,065,000 1,157,272 Tobacco Settlement Revenue Management Authority, Tobacco Settlement Asset-Backed Refunding Bonds 5.00 6/1/18 3,635,000 3,635,400 Tennessee.4% Tennessee Housing Development Agency, Homeownership Program Revenue 5.20 7/1/10 1,415,000 1,431,782 Tennessee Housing Development Agency, Homeownership Program Revenue 5.30 7/1/11 1,685,000 1,704,074 Texas8.7% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 6.00 1/1/17 1,935,000 1,696,298 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 6.00 1/1/18 1,125,000 957,814 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 6.00 1/1/20 1,555,000 1,288,597 Bexar County, Revenue (Venue Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.75 8/15/10 5,000,000 a 5,246,750 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 2,000,000 2,000,300 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; XLCA) 6.13 11/1/18 5,000,000 5,010,800 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 4,000,000 3,792,400 Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 5.00 10/1/14 2,065,000 2,151,358 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Hospital System) (Insured; FSA) 5.50 6/1/12 8,295,000 8,968,554 Houston, Combined Utility System, First Lien Revenue (Insured; FSA) 5.25 5/15/21 5,000,000 5,383,950 Houston, Combined Utility System, First Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,750,000 3,003,715 Lower Colorado River Authority, Revenue 5.75 5/15/23 2,000,000 2,128,560 Lower Colorado River Authority, Transmission Contract Revenue (LCRA Transmission Services Corporation Project) (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/20 4,200,000 4,248,972 North Texas Tollway Authority, System Revenue 6.00 1/1/23 3,000,000 3,174,930 Port of Corpus Christi Industrial Development Corporation, Revenue (Valero Refining and Marketing Company Project) 5.40 4/1/18 1,500,000 1,475,190 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/23 5,000,000 5,331,900 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 5,000,000 5,784,550 Tarrant County Health Facilities Development Corporation, Health System Revenue (Harris Methodist Health System) 6.00 9/1/10 5,260,000 5,405,702 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,216,760 Utah1.7% Jordanelle Special Service District, Special Assessment Bonds (Improvement District Number 1999-1) 8.00 10/1/11 2,500,000 2,570,350 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) 5.00 5/15/17 2,950,000 3,199,718 Utah Transit Authority, Sales Tax Revenue 5.00 6/15/24 7,000,000 7,644,700 Virginia.7% Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.25 6/1/12 2,460,000 a 2,586,715 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 4.50 9/1/18 2,450,000 2,713,326 Washington3.7% Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/21 5,000,000 5,396,900 Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/23 5,000,000 5,334,600 Franklin County, GO (Pasco School District Number 1) (Insured; FSA) 5.25 12/1/19 5,000,000 5,452,350 Goat Hill Properties, LR (Government Office Building Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/20 2,360,000 2,523,312 Port of Seattle, Limited Tax GO (Insured; FSA) 5.00 11/1/16 5,000,000 5,253,550 Port of Tacoma, Limited Tax GO (Insured; FSA) 5.00 12/1/20 3,025,000 3,349,159 Seattle, Municipal Light and Power Improvements Revenue (Insured; FSA) 5.25 3/1/10 50,000 51,211 Washington, GO 5.75 10/1/12 15,000 16,068 Washington, GO 5.75 10/1/12 1,895,000 2,024,713 West Virginia.4% West Virginia Economic Development Authority, LR (Department of Environmental Protection) 5.50 11/1/22 2,895,000 3,088,183 Wisconsin.9% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Medical Group, Inc. Project) (Insured; FSA) 6.00 11/15/11 3,500,000 3,716,895 Wisconsin Public Power Inc., Power Supply System Revenue (Insured; Assured Guaranty) 5.00 7/1/19 2,950,000 3,151,013 U.S. Related2.9% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,500,000 1,471,005 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 2,500,000 2,625,100 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 1,750,000 1,742,842 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,440,000 2,458,715 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/16 510,000 513,045 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/23 2,670,000 2,639,242 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/20 2,000,000 1,935,680 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/21 8,000,000 8,622,000 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 770,000 785,631 Total Investments (cost $772,736,905) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $5,588,179 or 0.7% of net assets. d Purchased on a delayed delivery basis. e Non-income producingsecurity in default. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Variable rate securityinterest rate subject to periodic change. At August 31, 2009, the aggregate cost of investment securities for income tax purposes was $772,736,905. Net unrealized appreciation on investments was $15,392,119 of which $25,756,559 related to appreciated investment securities and $10,364,440 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: - Municipal Bonds - 788,129,024 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ - The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities ( FAS 161 ). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service ) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
